Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2, 4-9, 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 20170221950 A1) hereafter referred to as Ho in view of Chuang et al. (“US 20130299886 A1”) hereafter referred to as Chuang and further in view of Hashiguchi et al. (US 20200105814 A1) hereafter referred to as Hashiguchi .
In regard to claim 1 Ho teaches a semiconductor apparatus [see Fig. 4A see paragraph 0036] comprising: 
a first semiconductor [“second semiconductor substrate 114”] layer; 
a second semiconductor layer [“first semiconductor substrate 106”] stacked to the first semiconductor layer; 
a structure [see in between 114 and 116] provided between the first semiconductor layer and the second semiconductor layer, a first electrode [“bond pad 228”] supported by a first insulating layer [“fourth passivation layer 412”] and included in the structure; 
a second electrode [any of the 110 “first dielectric structure 112 having a first plurality of metal interconnect layers 110”] supported by a second insulating layer [112] and included in the structure; 
a first wire bonded to the first electrode [see the wire in bond pad opening 222] through a first opening provided in at least the first semiconductor layer; 
an annular member [“second ESL 212” “etch stop layer (ESL)”] provided between the first semiconductor layer and the first electrode, the annular member enclosing the first wire [see Fig. 4A] and constitutes a side surface of the first opening,
but does not specifically teach that the annular member is made of a non-insulating material and 
a second wire bonded to the second electrode through a second opening provided in at least the first semiconductor layer; and 
wherein a distance from the second semiconductor layer to a first joint between the first electrode and the first wire is longer than a distance from the second semiconductor layer to a second joint between the second electrode and the second wire.
See Chuang paragraph “BARC layer is chosen so that it may act as an etch stop layer” “BARC layer 231 may be, for example, a silicon nitride, silicon oxynitride or carbon containing layer such as silicon carbide”.
Thus it would be obvious to modify Ho to include that the etch stop layer i.e. annular member is made of a non-insulating material such as silicon carbide.
The motivation is that silicon carbide is known to give good results as etch stop layer.
Ho and Chuang  as combined does not teach a second wire bonded to the second electrode through a second opening provided in at least the first semiconductor layer; and wherein a distance from the second semiconductor layer to a first joint between the first electrode and the first wire is longer than a distance from the second semiconductor layer to a second joint between the second electrode and the second wire.
However see Ho Fig. 2A see paragraph 0031 see that Ho teaches different heights of bond pad “For example, in some embodiments, wherein the conductive blocking structure 136 comprises aluminum, the first height h.sub.1 may be in a range of between approximately 100 nm and approximately 200 nm. In other embodiments, wherein the conductive blocking structure 136 comprises a different material, the first height h.sub.1 may be greater than or equal to approximately 200 nm” “first height h.sub.1 of the conductive blocking structure 136 may be less than or equal to a second height h.sub.2 of the bond pad 216”. See also “conductive blocking structure 416” in Fig. 4A and see thickness of “bond pad 228” in Fig. 4A .
See Hashiguchi  teaches imaging device see Fig. 1 see plurality of pad openings 153a and 153b to reach interconnect at different depths.
Thus it would be obvious to modify Ho to include a plurality of bond pad openings to reach any level of metal interconnect layers i.e. to include  a second wire bonded to the second electrode through a second opening provided in at least the first semiconductor layer; and wherein a distance from the second semiconductor layer to a first joint between the first electrode and the first wire is longer than a distance from the second semiconductor layer to a second joint between the second electrode and the second wire.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to make a more complex circuit using plurality of connections and that different bond pads can have different height for flexibility of design.
In regard to claim 10 Ho, Chuang and Hashiguchi  as combined teaches wherein a photodiode [see Ho paragraph 0018 “image sensing elements 116 (e.g., photodiodes)”] is formed in the first semiconductor layer.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, Chuang and Hashiguchi  as combined and further in view of Deguchi et al. (US 20180374795 A1) hereafter referred to as Deguchi 
In regard to claim 3 Ho, Chuang and Hashiguchi  as combined teaches [see Ho teaches Aluminum, see paragraph 0020, 0024 “bond pad 128 comprises a conductive material (e.g., a metal such as aluminum)” “first and second plurality of metal interconnect layers, 110 and 120, may comprise one or more conductive materials such as copper, aluminum ...”] wherein the first electrode and the second electrode contain aluminum, and 
but does not specify the first wire and the second wire contain gold.
See Ho paragraph 0027 the use of gold “metal bump including nickel (Ni) or gold (Au)”.
See Deguchi paragraph 0177 “When the usage of the copper wire is compared with the usage of the gold wire, the external force (pressure) applied to the wire bonding regions (WA, WA101, WA201) of the pad of the semiconductor chip in the wire bonding process is larger in the usage of the copper wire than the usage of the gold wire”.
Thus it would be obvious to modify Ho to include the first wire and the second wire contain gold.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that gold has good conductivity and is known to give good results as bond wire and requires less force.

Claim(s) 11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, Chuang and Hashiguchi  as combined and further in view of Pacala et al. (WO 2019010320 A1) hereafter referred to as Pacala 
In regard to claim 11 Ho, Chuang and Hashiguchi  as combined does not specifically teach wherein the photodiode is an avalanche diode.
See Pacala paragraph 0083, 0089, 0104, 0143  “An array of mini-arrays of SPADs can be fabricated on a single monolithic chip, thereby simplifying fabrication. In some alternative embodiments, each photosensor 516 can be a single photodetector, e.g., a standard photodiode, an avalanche photodiode, a resonant cavity photodiode, or another type of photodetector” “photosensors can be pixelated light sensors that employ, for each photosensor, a set of discrete photodetectors such as single photon avalanche diodes (SPADs) and the like” “LIDAR sensor that can, among other uses, be used for obstacle detection and avoidance in autonomous vehicles” “detect radiation reflected back from a surface in the field” “where LIDAR system 100 is used for vehicle navigation, user interface 150 can be a part of a vehicle control unit that receives output from, and otherwise communicates with light ranging device 102 and/or user interface 150 through a network, such as one of the wired or wireless networks described above. One or more parameters associated with control of a vehicle can be modified by the vehicle control unit based on the received LIDAR data ...”.
Thus it would be obvious to modify Ho to include wherein the photodiode is an avalanche diode.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain good sensitivity to light.
In regard to claim 17 Ho, Chuang and Hashiguchi  as combined does not specifically teach a device comprising: the semiconductor apparatus according to claim 1; and a peripheral apparatus connected to the semiconductor apparatus.
See Pacala paragraph 0083, 0089, 0104, 0143  “An array of mini-arrays of SPADs can be fabricated on a single monolithic chip, thereby simplifying fabrication. In some alternative embodiments, each photosensor 516 can be a single photodetector, e.g., a standard photodiode, an avalanche photodiode, a resonant cavity photodiode, or another type of photodetector” “photosensors can be pixelated light sensors that employ, for each photosensor, a set of discrete photodetectors such as single photon avalanche diodes (SPADs) and the like” “LIDAR sensor that can, among other uses, be used for obstacle detection and avoidance in autonomous vehicles” “detect radiation reflected back from a surface in the field” “ imager data” “3D image data” “where LIDAR system 100 is used for vehicle navigation, user interface 150 can be a part of a vehicle control unit that receives output from, and otherwise communicates with light ranging device 102 and/or user interface 150 through a network, such as one of the wired or wireless networks described above. One or more parameters associated with control of a vehicle can be modified by the vehicle control unit based on the received LIDAR data ...”.
Thus it would be obvious to modify Ho to include a device comprising: the semiconductor apparatus according to claim 1; and a peripheral apparatus connected to the semiconductor apparatus.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is perform work such as vehicle navigation.
In regard to claim 18 Ho, Chuang, Hashiguchi  and Pacala as combined teaches wherein ranging and imaging [see combination Pacala ] are performed based on a signal output from the semiconductor apparatus.
In regard to claim 19 Ho, Chuang, Hashiguchi  and Pacala as combined teaches further comprising control means [see combination Pacala vehicle navigation] for controlling a machine on the basis of information obtained from the semiconductor apparatus.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al. (US 20200105814 A1) hereafter referred to as Hashiguchi in view of Ho 
In regard to claim 12 Hashiguchi teaches a manufacturing method for a semiconductor apparatus [see Fig. 1], the method comprising the steps of: 
forming a stacked body [see Fig. 1] with a structure, the structure including a first electrode [see either pads 151] and a second electrode [see  the other of pads 151] are formed at different depths [see Fig. 1], and is interposed between a first semiconductor layer [“semiconductor substrate 101” ] and a second [ “semiconductor substrate 131”] semiconductor layer; and 
forming, a first opening reaching the first electrode from a surface of the first semiconductor layer  [“coupling surface of the pad 151 and another external circuit ore electrically coupled to each other through the pad openings 153a and 153b by, for example, wire bonding”] and exposing the first electrode as a pad for wire bonding, and a second opening reaching the second electrode from the surface of the first semiconductor layer and exposing the second electrode as a pad for wire bonding,
but does not state by etching.
However etching is a standard technique see Ho Fig. 12 see paragraph 0061 “As shown in cross-section view 1200, a bond pad opening 130 is formed through the second integrated chip die 104 to expose the bond pad 228. In some embodiments, the bond pad opening 130 may be formed by selectively exposing a back-side 114b of the second semiconductor substrate 114 to an etchant 1202 (e.g., HF, KOH, TMAH, etc.) according to a masking layer (not shown)”.
Thus it would be obvious to modify Hashiguchi to include by etching.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that etching is a standard technique known to give good results for forming openings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818